Adams, Deputy Attorney General,
This department is in receipt of your request for advice concerning reimbursement of school districts, under the provisions of the Act of May 29, 1945, P. L. 1112, 24 PS §1163.1, which amends the School Code of May 18, 1911, P. L. 309.
Your request arises from the following situation: In some public school districts, certain classes are attended by pupils who- spend the major portion of their time in private schools. In the larger cities the number of such part-time students is considerable, and in one city it is estimated that more than 5,000 of these pupils attend *89manual training and home economics classes one-half day each week, or 10 percent of the total time.
Your first question reads:
May these part-time pupils be counted as being in “average daily membership” one-half day per week, and may this number be included in determining the number of units on account of which the school district is entitled to receive reimbursement under the provisions of sections 1241 and 1242 of the Code added by the Act of 1945, supra?
Preliminarily, it is to be noted that section 401 of the School Code of May 18,1911, P. L. 309, as amended, 24 PS §381, reads:
“The board of school directors in every school district in this Commonwealth shall establish, equip, furnish, and maintain a sufficient number of elementary public schools, . . . and may establish, equip, furnish, and maintain the following additional schools or departments for the education and recreation of persons residing in said district . . . namely:
“Manual training schools,
“V ocational schools,
“Domestic science schools,
“Provided, That no pupil shall be refused admission to the courses in these additional schools or departments, by reason of the fact that his elementary or academic education is being or has been received in a school other than a public school.” (Italics supplied.)
This section was held to be constitutional by the Supreme Court in the ease of Commonwealth ex rel. v. School District of Altoona, 241 Pa. 224 (1913).
In sections 1241 and 1242 of the Act of May 29,1945, supra, a method or formula of reimbursing school districts is set forth, and an important factor in the formula is “the number of pupils in average daily membership.”
Section 1241 of the Act of May 29, 1945, supra, defines “district pupils” as follows:
*90“ ‘District Pupils’ of a school district shall designate all pupils enrolled in the public schools of the Commonwealth who are residents of a given school district, . . (Italics supplied.)
Subparagraph (2) provides:
“A district’s number of teaching units shall be obtained as follows: (1) Divide by twenty-two (22) the number of district pupils in average daily membership in a public high school; (2) divide by thirty (SO) the number of district pupils in average daily membership in a public elementary school; and (S) add the quotients obtained under (1) and (2) above.”
Subparagraph (S) provides:
“ ‘Average Daily Membership’ shall be computed in accordance with the rules of procedure as established by the Department of Public Instruction for the school term 1944-1945.”
Under the definition of “district pupils”, all pupils who are enrolled in public schools would seem to be included. Though these pupils come to school for only one-half day a week, they would be enrolled as pupils of the school. Unless enrolled there would be no record kept of attendance or grades and it would not be possible to issue a credit due a pupil for completing the course.
The provision that “Average Daily Membership” shall be computed in accordance with rules established by the department would not, we believe, permit the department to decide who was or was not a district pupil, or to make a ruling that pupils taking vocational courses one-half day a week were not “district pupils”. In other words, their rules of procedure could not narrow their interpretation of the act so as not to include “all pupils enrolled”.
Your second question reads:
May reimbursement be made to a school district under section 1245 of the School Code, where part-time pupils attend classes in vocational home economics? *91Section 1245 of the Act of May 29,1945, supra, reads as follows:
“Section 1245. Every school district and every vocational school district, regardless of classification, shall be paid by the Commonwealth for the school term 1945-1946, and for every school term thereafter, the sum of thirty-five dollars ($35) ; in vocational agriculture and vocational industrial education, twenty dollars ($20), in vocational home economics education; and fifty dollars ($50), in vocational distributive education per pupil in average daily membership in vocational cur-rículums, approved by the Superintendent of Public Instruction.”
It is to be noted that the above section is incorrectly punctuated, and inasmuch as section 53 of the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §553, provides that “in no case shall the punctuation of a law control or affect the intention of the Legislature in the enactment thereof”, the section should be interpreted as follows:
“Section 1245. Every school district and every vocational school district, regardless of classification, shall be paid by the Commonwealth for the school term 1945-1946, and for every school term thereafter, the sum of thirty-five dollars ($35) in vocational agriculture and vocational industrial education; twenty dollars ($20) in vocational home economics education; and fifty dollars ($50) in vocational distributive education per pupil in average daily membership in vocational currículums, approved by the Superintendent of' Public Instruction.”
What we have said concerning daily average membership applies with equal force to this question, and as these students are to be counted in the calculations of average daily membership, it follows that the school district is entitled to receive reimbursement for these pupils for the proportionate amount of time spent in approved classes in vocational and home economics.
*92We are therefore of the opinion, and you are accordingly advised that:
1. Pupils who attend private schools, and who are in part-time attendance in the public schools for manual training and home economics, may be counted as being in average daily membership for the purpose of determining the reimbursement due the school district, under the Act of May 29, 1945, P. L. 1112, 24 PS §1163.1.
2. Reimbursement may be made to a school district under section 1245 of the School Code of May 18, 1911, P. L. 309, where part-time pupils attend classes in vocational home economics.